Case: 13-15768    Date Filed: 09/11/2014   Page: 1 of 7


                                                          [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-15768
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:13-cr-20471-JIC-2

UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,


                                    versus


JOSEPH JOHNSON, JR.,


                                                           Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (September 11, 2014)

Before HULL, MARTIN, and FAY, Circuit Judges.

PER CURIAM:
              Case: 13-15768     Date Filed: 09/11/2014   Page: 2 of 7


      Joseph Johnson, Jr. appeals his conviction for being a felon in possession of

a firearm and ammunition, in violation of 18 U.S.C. §§ 922(g)(1) and 924(e).

Johnson raises two arguments on appeal. First, he argues that the district court

erred by barring one of his witnesses from testifying. Second, he argues that the

district court violated Federal Rule of Evidence 106 by allowing the government to

play an excerpt from a recorded telephone call without other parts that would have

provided necessary context. After careful review, we affirm.

                                         I.

      We first consider Johnson’s argument that the district court erred by

excluding the testimony of one of his witnesses, Tuwana Stanley. During the trial,

Johnson informed the district court that Stanley was an eyewitness to a previous

altercation he had with government witness Detective Hector Aleman. Stanley’s

testimony would establish motive and bias, according to Johnson, because

Detective Aleman had used excessive force during the encounter and later charged

Johnson with battery on a law enforcement officer. But the district court excluded

the evidence, finding that the previous altercation between Johnson and Detective

Aleman was “collateral,” and thus extrinsic evidence on the subject would be

barred.

      We review a district court’s evidentiary rulings for abuse of discretion.

United States v. Bradley, 644 F.3d 1213, 1270 (11th Cir. 2011). Federal Rule of


                                         2
              Case: 13-15768     Date Filed: 09/11/2014    Page: 3 of 7


Evidence 608(b) generally prohibits a party from introducing extrinsic evidence of

prior misconduct merely to impeach the general credibility of a witness. However,

“extrinsic evidence which contradicts the material testimony of a prior witness is

admissible.” United States v. Calle, 822 F.2d 1016, 1021 (11th Cir. 1987)

(quotation marks omitted). For example, “[t]he self-interest of a witness, as

opposed to the witness’ general character for veracity, is not a collateral issue.” Id.

      An erroneous evidentiary ruling, however, will result in reversal only if the

error was not harmless. United States v. Hands, 184 F.3d 1322, 1329 (11th Cir.

1999). We need not reverse a conviction if the error “had no substantial influence

on the outcome and sufficient evidence uninfected by error supports the verdict.”

United States v. Fortenberry, 971 F.2d 717, 722 (11th Cir. 1992). We determine

whether the error had substantial influence on the outcome by weighing the record

as a whole, examining the facts, the trial context of the error, and any prejudice

created by the error against the strength of the evidence of the defendant’s guilt.

See Hands, 184 F.3d at 1329.

      With these principles in mind, we need not decide whether the district court

misapplied Rule 608(b) by excluding Stanley’s testimony because any error

resulting from that error was harmless. To begin with, the government presented

testimony from a number of police officers who observed Johnson in possession of

a gun. Detective Brandon Ashe was the first officer who noticed Johnson


                                           3
               Case: 13-15768     Date Filed: 09/11/2014   Page: 4 of 7


approaching a car with what looked like a firearm protruding from his waistband.

When Johnson entered the car, Detective Ashe asked surrounding police units to

stop the car. As the police approached, Johnson fled, and Detective Ashe and his

partner Detective Kevin Thomas both saw Johnson pull the firearm from his

waistband and drop it on the ground, where Sergeant John Methvin testified that he

secured and recovered the gun. Detective Ashe and Detective Thomas then

apprehended Johnson, searched him, and discovered a gun holster in his waistband.

Detective Ashe testified that Johnson later told him, “[Y]ou know how it is out

here, I got to protect myself.”

      Equally important, the testimony of Detective Aleman did not play a

substantial role in the government’s case. Detective Aleman did not chase or catch

Johnson, nor was he responsible for recovering Johnson’s gun. Instead, he arrived

on the scene after Johnson had already fled, searched the vehicle that Johnson had

briefly entered, and recovered two additional guns as well as a container of bullets.

Based on the overwhelming evidence of Johnson’s guilt and the relative

insignificance of Detective Aleman’s testimony, the exclusion of Stanley as a

witness was harmless.

                                          II.

      We next consider Johnson’s argument that the district court violated Federal

Rule of Evidence 106 by allowing the government to play an excerpt from a


                                          4
               Case: 13-15768    Date Filed: 09/11/2014   Page: 5 of 7


recorded jail telephone call without requiring other excerpts from the call to be

heard for context. At trial, Johnson called a witness named Torrance Lawton, who

testified that he did not see a gun on Johnson’s body or in his pants the day he was

arrested. On cross examination, Lawton denied that Johnson or Johnson’s

codefendant Cynthia Bryan had ever told him to testify that the police had planted

guns on Johnson during the arrest.

      On rebuttal, the government sought to impeach Lawton’s credibility by

introducing a recorded phone conversation between Johnson, Lawton, and

Johnson’s codefendant and girlfriend Cynthia Bryan. Johnson responded that Rule

106 required also playing portions of the same phone call where Johnson and

Bryan were speaking to one another because they show that Johnson was not

asking Lawton to lie on the stand. Rather, Johnson had an honest belief that the

police had planted guns on him on the day of the arrest. The district court

disagreed and allowed the government to simply play the portions of the telephone

call in which Johnson and Bryan were on the line asking Lawton to come to court

and testify.

      When one party “introduces all or part of a writing or recorded statement, an

adverse party may require the introduction, at that time, of any other part—or any

other writing or recorded statement—that in fairness ought to be considered at the

same time.” Fed. R. Evid. 106. However, “Rule 106 does not automatically make


                                          5
              Case: 13-15768      Date Filed: 09/11/2014   Page: 6 of 7


the entire document admissible.” United States v. Langford, 647 F.3d 1309, 1330

(11th Cir. 2011) (quotation marks omitted). “Rather, the rule permits introduction

only of additional material that is relevant and is necessary to qualify, explain, or

place into context the portion already introduced.” Id. (quotations marks omitted);

see also Haygood v. Auto-Owners Ins. Co., 995 F.2d 1512, 1516 (11th Cir. 1993)

(“The obvious import of the rule is to allow a party to put a statement in context

where, without the context, the meaning would be distorted.”). As with most other

evidentiary rulings, we review the district court’s Rule 106 determinations for a

clear abuse of discretion. See Langford, 647 F.3d at 1319, 1331.

      Based on this record and our deferential standard of review, Johnson’s Rule

106 challenge misses the mark. Johnson does not point us to any portion of the

phone call that was misleading or distorted in isolation. He merely argues that

other statements Johnson made to Bryan would have clarified that he was not

asking Lawton to lie on the stand. But the portion of the phone call played to the

jury already established Johnson’s honest belief in his innocence. Indeed, the jury

heard Johnson tell Bryan to relay this message to Lawton:

      Let him know that them folks, man, they threw that [] in [my] lap.
      They threw them two pistols in [my] lap . . . trying to plant the
      evidence . . . And he was in the car to see it for hisself [sic] . . . They
      throw them in [my] lap. They threw it in my lap.

We also observe that the district court admitted the entire section of the phone call

where Lawton was on the line speaking to Johnson and Bryan, and excluded only
                                           6
              Case: 13-15768     Date Filed: 09/11/2014   Page: 7 of 7


portions in which Johnson and Bryan were exclusively speaking to one another.

Thus, the jury had a complete picture of Lawton’s perspective during the phone

call, which would have allowed for a proper evaluation of his credibility. Even if

we would have decided this issue differently, we cannot say that the district court

abused its discretion by admitting the entirety of Johnson and Bryan’s statements

to Lawton, while excluding Johnson and Bryan’s statements to one another. See

Gray ex rel. Alexander v. Bostic, 720 F.3d 887, 893 (11th Cir. 2013) (“The abuse

of discretion standard usually implies a range of choices, instead of only one right

choice, and often we will affirm even though we would have decided the other way

if it had been our choice.” (quotation marks omitted)).


                                         III.

      For these reasons, we affirm Johnson’s conviction.

      AFFIRMED.




                                          7